DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pending Claims
The 29 NOV 2021 amendments to claims 1, 3, 4, 6, 10, 12, and 13 have been noted and entered.
The 29 NOV 2021 cancellation of claim 2 has been noted and entered.
Claim Rejections – 35 USC § 112
The 29 NOV 2021 amendments to claims 1, 4, 10, 12, and 13 overcome the rejections noted in the previous Office action.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claims 3-14, line 1, replace “forming a semiconductor” with “forming the semiconductor” (cf. claim 1, line 1);
B. claim 1, line 11, replace “block structure” with “blocking structure” (cf. claim 1, lines 6-7, 10; claim 4, line 4);
C. claim 1, line 15, replace “retain the portion” with “retain a portion”; 
D. claim 12, line 7, replace “on a side” with “on the side” (cf. claim 1, line 26);

F. cancel claims 15-19.
Remarks
This application was in condition for allowance except for the following:
A-E. antecedent basis/typographical error. Cf. MPEP § 608.01(n); and
F. presence of claims 15-19 directed to an invention nonelected without traverse. Accordingly, claims 15-19 have been canceled. MPEP § 821.02. Cf. 3 SEP 2021 Response to Election / Restriction in which claims were elected without traverse.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-14 are allowed because the cited prior art, individually or in combination, does not disclose or suggest all of the claimed limitations noted therein. For example, the prior art does not teach: “… after the second mask spacer is formed, removing the bottom core layer; and after the bottom core layer is removed, patterning the base using the second mask spacer as a mask, to form a target pattern protruding from a remainder of the base without performing an etching process.”
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815